Case: 17-12611   Date Filed: 05/16/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12611
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:15-cr-00030-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TERRANCE JEROME CLARKE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                             (May 16, 2018)

Before TJOFLAT, WILSON, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-12611     Date Filed: 05/16/2018   Page: 2 of 4


      Terrance Jerome Clarke appeals his conviction for possession of a firearm in

furtherance of a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1).

Clarke contends that the district court abused its discretion in denying his motion

to withdraw his guilty plea because it failed to give adequate consideration to his

testimony, given at a hearing on the motion to withdraw, regarding his ability to

understand the proceedings.

      We review the denial of a request to withdraw a guilty plea for an abuse of

discretion. United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006) (per

curiam). “There is no abuse of discretion unless the denial is ‘arbitrary or

unreasonable.’” Id.

      A defendant may withdraw a plea prior to sentencing if he can show a “fair

and just reason” for the withdrawal. Fed. R. Crim. P. 11(d)(2)(B). In determining

whether the defendant has shown a fair and just reason for withdrawal, the district

court may consider the totality of the circumstances surrounding the plea,

including: (1) whether close assistance of counsel was available; (2) whether the

plea was knowing and voluntary; (3) whether judicial resources would be

conserved; and (4) whether the government would be prejudiced if the defendant

were allowed to withdraw the plea. United States v. Buckles, 843 F.2d 469, 471–

72 (11th Cir. 1988).




                                          2
              Case: 17-12611      Date Filed: 05/16/2018   Page: 3 of 4


      “The good faith, credibility and weight of a defendant’s assertions” in

support of a motion to withdraw a guilty plea are issues for the trial court to decide,

and there is no absolute right to withdraw a guilty plea prior to the imposition of a

sentence. Id. at 471–72. In addition, there is a strong presumption that the

statements made during a plea colloquy are true. United States v. Medlock, 12
F.3d 185, 187 (11th Cir. 1994).

      In this case, the district court conducted a thorough hearing on Clarke’s

motion to withdraw his plea. This included a searching review of the transcript of

the plea-change hearing; testimony from Clarke himself; and testimony from the

U.S. Probation Officer assigned to the case, who was present in court during the

plea-change hearing and who interviewed Clarke for approximately thirty minutes

thereafter. After review of the transcript of this hearing on Clarke’s motion and a

review of the transcript of the plea-change hearing, we do not find any error in the

district court’s denial of the motion to withdraw the guilty plea.

      Clarke concedes three of the Buckles factors. He disputes only factor (2),

whether the plea was knowing and voluntary. He premises his dispute on a change

in his prescription medication regimen, alleging that it “influenced his ability to

understand what was going on in court and the consequences of his actions on the

date he entered his guilty plea.” But the district court had ample evidence before it

showing that Clarke was competent and unimpaired during the plea-change


                                          3
               Case: 17-12611     Date Filed: 05/16/2018    Page: 4 of 4


hearing, including, for example, the probation officer’s testimony that Clarke was

not impaired and had a normal affect. It is up to the district court to make

credibility determinations, and we find no error in the district court’s decision to

credit this testimony. In turn, we find no error in the district court’s finding that

the plea was knowing and voluntary. Therefore, the district court did not abuse its

discretion in denying Clarke’s motion.

      AFFIRMED.




                                           4